Citation Nr: 0726475	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-08 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis B. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1966 to 
February 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case for further 
development in July 2006. 


FINDING OF FACT

Hepatitis B was not manifested during the veteran's active 
duty service or for many years thereafter. 


CONCLUSION OF LAW

Hepatitis B was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2006).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in January 2003, February 2006 and 
August 2006 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the February 2006 and August 2006 
VCAA letters notified the veteran of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised to submit any evidence in 
his possession that pertains to his claim.  The Board finds 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, the 
August 2006 VCAA letter, as well as a March 2006 letter to 
the veteran, provided notice of the types of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal.  Thus, the requirements set 
forth in Dingess/Hartman have been met.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2003, which was prior to the 
May 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  The Board 
recognizes that subsequent VCAA notices were provided after 
the initial decision.  However, the deficiency in the timing 
of these notices was remedied by readjudication of the issue 
on appeal in the April 2006 and April 2007 supplemental 
statements of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, and a VA 
examination report.   In its July 2006 remand, the Board 
instructed the RO to obtain certain private treatment 
records.  In November 2006, the RO requested these records 
and received a response that no such records were available.  
Thus, the Board finds that the RO has complied with its July 
2006 remand.  See Stegall v. West, 11 Vet.App. 268 (1998).  
Further, the Board notes that the RO has requested all 
private treatment records identified by the veteran.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in March 2003.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was also scheduled for another VA examination in April 2006.  
However, the veteran failed to appear at this examination.  A 
review of the claims file confirms that notice concerning the 
April 2006 examination was sent to the last address that the 
veteran had given the VA.  Since that time, the veteran has 
not contacted VA to reschedule the examination, nor has he 
offered any explanation as to why he did not attend the 
examination.  

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  There 
is no legal or regulatory requirement that VA make further 
efforts to schedule an examination.  The consequence in this 
case of the veteran's failure without good cause to report 
for the VA examination is that his claim for service 
connection must be decided on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
VA has no remaining duty under the VCAA to provide a medical 
examination in conjunction with this claim.  Further, the 
March 2003 examination report obtained contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is seeking entitlement to service connection for 
hepatitis B.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran is claiming that he contracted hepatitis B when 
he worked in the emergency room while in service.  However, 
the veteran's service medical records are silent with respect 
to any treatment for and symptoms relating to hepatitis B, or 
any diagnosis of hepatitis B.  Significantly,  the November 
1967 service examination prior to discharge was silent with 
respect to any clinical findings of hepatitis B.  Moreover, 
in his contemporaneous history, the veteran expressly denied 
any history of jaundice or liver trouble.  The veteran's 
history was also silent with respect to any diagnosis of 
hepatitis B.  Given that the veteran's service medical 
records are contemporaneous to the veteran's period of 
service, the Board finds that this records have a high 
probative value.  See Curry v. Brown, 7 Vet.App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).

The first post service evidence of hepatitis B is September 
1998 private treatment records from J.H., M.D. and laboratory 
reports from St. Elizabeth Hospital.  Importantly, a 
September 1998 treatment record from Dr. J.H. showed that the 
chief complaint was an abnormal liver test.  The record 
indicated that the veteran gave a history of being told while 
he was in the army that he had hepatitis, but the veteran did 
not ever recall having hepatitis per se.  A follow up 
November 1998 treatment record from Dr. J.H. indicated that 
the veteran was positive for hepatitis B surface antigen.  
Dr. J.H. suspected that the veteran was a chronic carrier for 
hepatitis B and that he had underlying Gilbert's disease.  
Dr. J.H. indicated that the veteran had apparently been a 
chronic carrier for a number of years without being aware.   
However, despite the veteran's history, none of these medical 
records link the veteran's hepatitis B to his active duty 
service.  

The veteran was afforded a VA examination in March 2003.  
Initially, the claims file was not available for review.  The 
veteran gave a history of becoming ill in 1966 with acute 
hepatitis, possible hepatitis B.  However, an addendum to the 
examination showed that records were reviewed and there was 
no record of the acute episode during which hepatitis B was 
acquired or records of baseline liver function tests.  The 
examiner referenced the 1998 private treatment records that 
indicated the presence of the hepatitis B surface antigen.  
The examiner indicated that the veteran had chronic carrier 
status and possible active infection, but the onset of the 
infection could not be ascertained.  Currently, there was no 
evidence of significant impairment of the synthetic function 
of the liver.  In sum, the VA examiner could not link the 
veteran's hepatitis B to service.  Given that it appears that 
the examiner reviewed contemporaneous service medical 
records,  the Board finds that this opinion has a high 
probative value.  

A June 2003 private opinion from D.C., M.D. stated that the 
veteran was a patient who had a long standing history of 
hepatitis B.  The examiner stated that first accounts of 
symptoms were noted while working in the emergency room while 
on active duty.  The examiner stated that the symptoms were 
reported as jaundice.  The examiner found that it was 
certainly a strong possibility that this is where the veteran 
first contracted the disease.  Nevertheless, this opinion has 
minimal probative value because it is based on the 
unsubstantiated history provided by the veteran.  Again, 
service medical records are silent with respect to any 
symptoms for hepatitis B, including jaundice.  Further, there 
is no indication that this examiner reviewed the veteran's 
service medical records like the VA examiner.  The Board is 
not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 
Vet.App. 177 (1993); Swann v. Brown, 5 Vet.App. 229 (1993); 
Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993).     

The Board notes that the veteran indicated that he had 
received treatment for hepatitis B from 1980 to 1990 from Dr. 
D.C., as well as from another doctor, Dr. J.R.  The veteran 
has indicated that Dr. J.R. passed away, but Dr. J.F. took 
over his practice.  On remand, the RO requested treatment 
records from Drs. D.C. and J.F. to which both doctors 
responded that no records were available for the veteran 
during this period.  Further, as previously stated, the 
veteran was provided another VA examination in April 2006 for 
which he failed to report.   Therefore, the Board must base 
its analysis on the current medical evidence of record.   

Finally, the Board notes that the veteran's assertions alone 
are insufficient to support a grant of service connection.  
It is undisputed that a lay person is competent to offer 
evidence as to facts within his personal knowledge, such as 
the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
the veteran's hepatitis B.  See Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-95 (1991).  Hence, any lay assertions in this 
regard have no probative value.

Thus, based on the medical evidence of record, the Board must 
conclude that service connection for hepatitis B is not 
warranted.  There is no evidence of hepatitis B, or any 
symptoms of hepatitis B, including jaundice, while in 
service.  Moreover, there is no competent medical evidence 
linking the veteran's hepatitis B to service.  As noted 
above, the private opinion has minimal probative value 
because it is based on the veteran's own unsubstantiated 
history.  Further, the March 2003 VA opinion found that the 
onset of the veteran's hepatitis B could not be ascertained.  
Additionally, even though the September 1998 treatment 
records opined that the veteran had a long history of 
hepatitis B, as this is the first medical evidence of 
hepatitis B of record, there is no supporting evidence of a 
continuity of pertinent symptomatology.  Lastly, although 
private records from 1980 are unavailable, according to the 
veteran himself, the first post service evidence of hepatitis 
B would have been these records, which was still 12 years 
after discharge from service.  Therefore, a preponderance of 
the evidence is against the veteran's claim for hepatitis B.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


